Voya PotentialPLUS A DEFERRED COMBINATION VARIABLE, INDEXED AND FIXED ANNUITY CONTRACT issued by Voya Insurance and Annuity Company and its Separate Account B Supplement Dated September 15, 2017 This supplement updates and amends your current prospectus and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. Defined terms in this supplement shall have the same meaning given to them in your prospectus. IMPORTANT INFORMATION REGARDING THE ACCEPTANCE OF ADDITIONAL PREMIUM Effective October 1, 2017, we will no longer accept any Additional Premium under the Contract. We will continue to allow Reallocations among the available Indexed Segments or Sub-accounts, but no Additional Premium will be accepted. IMPORTANT INFORMATION ABOUT THE PRINCIPAL EXECUTIVE OFFICE OF
